DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 January 2021 has been entered.
 	Applicant's response has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 12-14 are newly presented and currently pending.
	Previously pending claims 1-11 have been cancelled.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The instant rejection reflects the Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) and the October 2019 Updated Subject Matter Eligibility Guidance (hereinafter both referred to as the “Guidance”), as outlined in the MPEP at 2106.04:
Framework with which to Evaluate Subject Matter Eligibility:
(1)    Are the claims directed to a process, machine, manufacture or composition of matter;
(2A) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (Prong One);  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and 
(2B)  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
With respect to step (1): yes, the claims are directed to “a system”.
With respect to step (2A)(1) The claims are directed to abstract ideas recited in the claims as follows: 
Claim 12: “using multivariate regression analysis and stepwise regression analysis [to] predict(s) and outcome of a therapeutic agent for treatment…” 
Claim 14: “compares the received data regarding the patient with corresponding historical data…determines a subset of the plurality of patients with which the patient most 
The MPEP at 2106.04(a)(2) explains that abstract ideas are defined as:
mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations); 
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information). 
	With respect to the instant claims, under the (2A)(1) evaluation, the claims are found herein to be directed to abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships and formulas). 
The claim steps observed to be directed to abstract ideas above fall into the category of both abstract mental processes and abstract mathematical concepts wherein the abstract ideas to which the claims are directed are evaluated under the Broadest Reasonable Interpretation (BRI) and determined herein to each cover performance either in the mind (mental steps of “compare” and “determine”) and/or performance by mathematical operation (statistical operations of multivariate regression and stepwise regression for prediction) because, except for the computer operation, the steps involve nothing more than instructions for a user to manually use said “received data”; perform statistical analyses; and compare said data to make predictions and/or no specifics as to the methodology involved in the operations that preclude said interpretation.  
Because the claims are directed to judicial exceptions, guidance under (2A)(2) provides that the claims must be examined further to determine whether there are steps that integrate the abstract ideas into a practical application (MPEP 2106.04(d).  A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  This analysis is performed by assessment of the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
With respect to the instant recitations, the claims recite additional elements as follows:
Claim 12: “system”; “module”; “processor”; and “non-transitory computer-readable medium having stored thereon a program” (it is noted that the “program is not even “configured to perform the recited steps herein), which are generically recited computer elements; “receiv[ing] data regarding a patient”, wherein the data are listed to comprise baseline parameters, demographic variables, physiologic variable, and hospital laboratory results; “retrieving a subset of data of the biological data…”; and “genera[tion] from the baseline parameters a SMART profile”.
Claim 13: “baseline parameters are prerandomization baseline parameters” which is a further qualification of the data in the claims.
Claim 14: “module”.
additional elements in the instant claims, those steps directed to data gathering, such as “receive data” perform functions of collecting the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea, or on how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g).
	Further steps herein directed to additional non-abstract elements of “processor; system; non-transitory computer-readable medium etc…” do not describe any specific computational steps by which the “computer parts” perform or carry out the abstract idea, nor do they provide any details of how specific structures of the computer, such as the computer-readable media or modules, are used to implement these functions.  The claims state nothing more than a generic computer which performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application. The courts have weighed in and consistently maintained that when, for example, a memory, display, processor, machine, etc… are recited so generically (no details are provided) that they represent no more than mere instructions to apply the judicial exception on a computer, these limitations may be viewed as nothing more than generally linking the use of the judicial exception to the technological environment of a computer. (see MPEP 2106.05(f)).
	Thus, none of the recited additional elements which would integrate a judicial exception into a practical application.
	As such, the claims are lastly evaluated using the (2B) analysis, wherein it is determined that because the claims recite abstract ideas, and do not integrate that abstract ideas into a practical application, the claims also lack a specific inventive concept.  Applicant is reminded additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to claims 12-14 herein, the additional elements of data gathering described above do not rise to the level of significantly more than the judicial exception.  As directed in the Berkheimer memorandum of 19 April 2018 and set forth in the MPEP, determinations of whether or not an additional elements (or combination of additional elements) may provide significantly more/an inventive concept rests in whether or not the additional elements (or combination of elements) represents well-understood, routine, conventional activity.  Said assessment is made by a factual determination stemming from a conclusion that an element (or combination of elements) is widely prevalent or in common use in the relevant industry which is determined by either a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).     
In the instant application, the prior art to, for example, to Slotman (Critical Care (2000) Vol. 4, No. 5:319-326) teach the use of these types of data in a SMART profile.  See, as example, Slotman at page 319 at the abstract teaching making predictions that are clinically useful by use of data that includes demographic, physiologic, laboratory testing, and biomarker 
With respect to the computer-related elements or the general purpose computer components in claims 12-14, said elements do not rise to the level of significantly more than the judicial exception.  The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer.  Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III).  It is further noted that the courts have provided that generic computer elements that serve to provide a computer as a tool by which to operate a recited judicial exception, are not patent eligible. See DDR Holdings (Fed. Cir. 2014) [The memory, display, processor, machine, etc… are recited so generically (no details are provided) that they represent no more than mere instructions to apply the judicial exception on a computer].  The limitations herein may be viewed as nothing more than generally linking the use of the judicial exception to the technological environment of a computer.  It should be noted that the courts have made clear, as above with respect to DDR Holdings, that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis and the physical nature of the computer components herein do not affect the instant analysis .  See MPEP at 2106.05(I), including explanations from the judicial decision in Alice Corp Pty. Ltd. v. CLS Bank Int’l., 573 US 208, 224-26 (2014).


	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Response to Applicant’s Arguments
	1.  Applicant states that newly presented claims 12-14 meet the requirements under 35 USC 101 and that the newly presented claim limitations in their entirety require analysis that is “beyond the capabilities of the human mind”.  Applicant further asserts that the statement including that the instant claims require nothing more than what a clinician typically would perform when making an informed decision pertaining to patient therapy “is a gross oversimplification and disregards the very specific requirements of the claims”.  
	It is respectfully submitted that said statements are not persuasive and merely represent unsubstantiated arguments.  Applicant has not presented any facts or evidence to the contrary herein.  Rather, Applicant merely asserts that the arguments from the Office are an “oversimplification”.  As such, it is maintained that data gathering steps, such as “receiving” data in the form of demographic data and physiological variables etc… are what doctors routinely do when gathering, for example, a patient history and getting patient physiological parameters in office, such as blood pressure and heart rate, etc...  A doctor also routinely receives data pertaining to lab tests that may have been ordered, etc.  As such, the activities deemed to be those of data gathering are not the sorts of steps “in addition” that render the claims patent eligible herein.
sic] assess whether a patient should be included in or removed from a clinical trial”.  Thus, Applicant concludes, using the instant system patients identified by SMART as benefiting from the study drug, IL-1ra, improved survival from 9% up to 50% absolute, in increasingly IL-1ra-speciofic cohorts” and “survival benefits of TNFMAb in NORASEPT were improved from 3.9% in consensus patients to 12.6% in the SMART-identified cohort”.  This, says Applicant, demonstrates that the claimed system is an improvement to a technical field, namely treatment of a patient’s disease or condition.
It is respectfully submitted that this is not persuasive.  Firstly, the instant claims are not directed to novel sepsis therapies and drugs herein.  Secondly, the claims are not directed to any steps of evaluation of whether or not a patient will respond positively or receive any benefit from treatment with a therapeutic drug and further assessing whether the patient should be removed from any clinical trial.  The claims contain no steps of clinical trials, except with reference to historical data that is apparently derived from phase II or phase III clinical trials.  Thirdly, the claims are not directed to identification of patients who will benefit from IL-1ra or from TNFMAb.  Rather, the claim are directed to a system for receiving patient input data in the form of baseline parameters.  Said patient has a disease or a condition (generic) and the parameters received include: demographic, physiological, gene expression and laboratory variables and/or 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.  Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over 2003/0104453 to Pickar et al. (IDS reference) in view of Slotman (Critical Care (2000) Vol. 4, No. 5:319-326).  
	Claim 12 is directed to a system comprising:
	(a) a non-transitory computer-readable medium having stored thereon a program that includes [:]
	a patient data input module configured that receives data regarding a patient, the data including one or more baseline parameters of a patient with a disease or condition, wherein said baseline parameters comprise demographic variables, physiologic variables, gene expression profiles and results of hospital laboratory tests, wherein
	said demographic variables are selected from the group consisting of age, sex…and medication,
	said physiologic variables are selected from the group consisting of height, weight….and bacterial cultures; and

	an outcome prediction module that generates from baseline parameters a systemic mediator-associated response test (SMART) profile for the patient; and, using multivariate regression analysis and stepwise regression analysis, predicts an outcome of a therapeutic agent for treatment of the patient’s disease or condition based at least on the SMART profile and on historical data regarding outcomes of the therapeutic agent administered to a plurality of patients in a phase II or phase III clinical trail; and
	(b) a processor configured to execute the program and to cause the predicted outcome to be displayed on a display.
	With respect to claim 12 and the computer implementation components claimed, Pickar et al. teach the following:
	  readable medium [claim 22]; patient input module [Figure 3-96]; receive patient data from client terminal via network [Figure 3-84, 92, 94]; prediction module [Figure 3-48]; display [Figure 3-80].  
	With respect to the patient data aspect of claim 12, wherein patient data parameters include demographic variables, physiologic variables, gene expression profiles or results of hospital laboratory tests, Pickar et al. disclose said variables at [Figure 3-52, 70, 76]; [Figure 7C]; [0042].  Pickar et al. further disclose the prediction of outcomes of therapeutic agents for treatment of a disease based on said data [Figure 3-80]; [0035]; [0063]; [0077].  Pickar et al. disclose demographic variables such as age [0042; 0060]; physiological variables, such as patient data related to health history [0060].  Pickar et al. further disclose clinical trial patient data (Pickar at [0014]; [0074]; [0075]. Pickar et al. teach a system that outputs display to the client Figure 3-80]; [0035]; [0063]; [0077].  Pickar et al. teach prediction of outcomes using statistical analyses, including regression analysis [0056]; [0072].  
With respect to the disclosure of a systemic mediator-associated response test (SMART) profile for the patient, Pickar et al. do not specifically teach a profile dedicated by the name SMART.  Pickar does not specifically teach hospital specific tests named in claim 12.  However, Slotman teaches methodology that pertains to a Systematic Mediator Associated Response Test (SMART) to predict a clinical course of septic surgery patients from a database of medical and surgical patients with severe sepsis and/or septic shock (abstract).  Said profiles predict outcomes for said set of patients and include information such as demographic, physiologic, hospital laboratory test data as baseline data [p. 320].  Said hospital tests include, for example, alkaline phosphatase and others (see Table 1). Slotman teaches that the data are analyzed using logistical regression in prediction modeling [page 320; page 321; page 322].
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the profile information available in the SMART profiles as disclosed in Slotman with the computerized analysis techniques disclosed by Pickar et al. for the prediction of patient specific outcomes.  Pickar et al. specifically disclose parameters for such assessment that include those in the named SMART profiles as described by Slotman.  As such, Pickar et al. effectively include such profiling in their techniques.  In addition, Slotman motivate the use of the SMART profile techniques as a scoring system useful when assessing relationships between standard laboratory tests and other parameters for the prediction of clinical events and providing for improved outcomes 	(page 324).
	With respect to claim 13, Pickar et al. disclose prerandomization baseline parameters [0059-teaching that traits of interest can be included from randomly chosen genotypes].
claim 14, Pickar et al. teach comparing patient data to data from a plurality of patients [0015]; [0032]
	determination of a subset of patients to which the patient correlates [0036]; [0055]
	determination of a predicted outcome of the therapeutic agent using the subset outcomes [0050]; [0055]; [0056].

Response to Applicant’s Arguments
1.  Applicant states that “the claims require a determination of gene expression profiles of a patient” and adds that “Pickar suggests genotype analysis, in particular single nucleotide polymorphisms (SNPs), for assessing risk adverse drug events”.  Applicant further asserts that “ as is well-known in the art, genotyping and gene expression profiling are distinct technologies; Pickar does not teach the use of gene expression profiles, which show upregulation and/or downregulation of expression of particular genes and alterations in protein levels or modification, for predicting an outcome of a therapeutic agent for treatment of the patient’s disease or condition”.  Applicant lastly includes that Slotman does not compensate for the deficiencies in the teachings of Pickar.
This is not persuasive.  Firstly, Applicant will note that the instant claim is directed to: “a patient data input module that receives data regarding a patient, the data including one or more baseline parameters of a patient with a disease or condition, wherein said baseline parameters comprise demographic variables, physiological variables, gene expression profiles and results of hospital laboratory tests…”  The demographic, physiological, and hospital variables are further qualified to include particular variables selected from various groups “consisting of”.  The gene expression profiles are not further defined.  It is well-recognized in the prior art that “gene 
Turing to the Specification, the Specification seems to define “gene expression profiles” as not only including “up and/or downregulation of expression of particular genes” but also including “alterations in protein levels or modification, or changes at the genomic levels (such as mutation, methylation, etc.) [and that] gene expression profiles can include, but is [sic] not limited to, the expression of one or more protein kinases (e.g., creatinine kinase), growth factors (e.g., insulin-like growth factor, transforming growth factor beta), hormones (e.g., growth hormone 2, hepatoma-derived growth factor), enzymes (e.g., nitric oxide synthase, superoxide dismutase, phospholipase, lysozyme, matrix metalloproteinase (MMP) 12, MMP9, MMP1, MMP3, aldolase B, esterase D), chemokines or cytokines (e.g., IL-6, IL-8, IL-9), receptors (e.g., IL-1RA), transcription factors (e.g., transcription factor IIIa), zinc finger proteins (e.g., zinc finger protein 91), structural proteins (e.g., collagen), inflammatory mediators, cell cycle regulators, HLA or immune function genes, antimicrobial genes, extracellular matrix and remodeling genes, carbohydrate metabolism genes, fatty acid metabolism genes, etc.” (Specification at [0020]). Thus, there seems to be a deviation between the accepted gene expression profile definition (as presented in Applicant’s arguments) in the art and the broader definition presented in the Specification, as filed.  
With that aside, however, the prior art to Pickar et al. teaches the use of “data” regarding a patient that includes parameters from gene expression information, such as patient SNP information, which is the “expression” of patient’s particular genetic variation(s) in the genome [0012].  Pickar et al. teach that expressed sequence tag (EST) information and transcriptome map 0040].  It is noted that the claim is not limited to any particular type of “gene expression data”. Furthermore, the Specification does not disclose any particular or specific gene expression data, other than the broad definition provided at [0020].  As such, it is not agreed that the prior art does not teach “gene expression profile” data.  

Conclusion
No claims are allowed.

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 








/Lori A. Clow/Primary Examiner, Art Unit 1631